UNITED STATES NAVY-MARINE CORPS
                   COURT OF CRIMINAL APPEALS
                        WASHINGTON, D.C.

                                       Be fore
                  F.D. M ITCHELL, J.A. FISCHER, M .G. M ILLER
                            Appe llate M ilitary Judge s

                          UNITED STATES OF AM ERICA

                                         v.

                       NICHOLAS A. ELEFTHERATOS
            LOGISTICS SPECIALIST THIRD CLASS (E-4), U.S. NAVY

                               NM CCA 201400142
                           SPECIAL COURT-M ARTIAL


Sentence Adjudged: 27 January 2014.
Military Judge: CAPT Bethany Payton-O’Brien, JAGC, USN.
Convening Authority: Commanding Officer, USS JOHN C. STENNIS
(CVN 74).
Staff Judge Advocate's Recommendation: LCDR C.H. Hutchinson
II, JAGC, USN.
For Appellant: CAPT Stephen White, JAGC, USN.
For Appellee: Mr. Brian K. Keller, Esq.

                                  27 May 2014

       ---------------------------------------------------
                      OPINION OF THE COURT
       ---------------------------------------------------

THIS OPINION DOES NOT SERVE AS BINDING PRECEDENT, BUT MAY BE CITED AS PERSUASIVE
AUTHORITY UNDER NMCCA RULE OF PRACTICE AND PROCEDURE 18.2.

PER CURIAM:

     A military judge sitting as a special court-martial convicted
the appellant, pursuant to his pleas, of making a false official
statement and two specifications of stealing property of the United
States Government valued at more than $500.00, in violation of
Articles 107 and 121, Uniform Code of Military Justice, 10 U.S.C. §§
907 and 921. The appellant was sentenced to confinement for 90
days, a $400.00 fine, and bad-conduct discharge. Pursuant to the
pretrial agreement, the convening authority (CA) suspended the bad-
conduct discharge until the administrative separation process was
completed and the DD-214 was issued, at which time, unless sooner
vacated, the suspended punitive discharge would be remitted without
further action.

     After carefully reviewing the record, submitted without
assignment of error, we note that the CA did not disapprove the
adjudged fine as required by the pretrial agreement. We will take
corrective action in our decretal paragraph.

     We affirm the findings and the sentence, except for that
portion of the sentence which provides for a fine of $400.00.
Arts. 59(a) and 66(c), UCMJ; United States v. Cox, 46 C.M.R. 69
(C.M.A. 1972).


                                For the Court




                                R.H. TROIDL
                                Clerk of Court




                                 2